DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, and 6-9 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Royer et al. (US 2004/0096661), hereinafter Royer, in view of Izod (US Patent No. 5,230,854).
Regarding claims 1, 4, and 6, Royer discloses a system and method of pre-recovery of a liquid solvent and water of a yarn. Royer discloses passing a yarn (17) through a quenching bath (18), optionally heated (par. 0030, Fig. 1), receiving the yarn (Fig. 1) and mechanically retaining at least one liquid. Royer does not explicitly disclose that the retaining occur within a pre-recovery enclosure.
However, Izod discloses a similar system and method of removing liquid from a polymeric yarn (Izod, Fig. 1) comprising an enclosure or dryer (37) where the liquid is removed with a second solvent (38). One of ordinary skill in the art would have recognized that the enclosure of Izod would have been suitable for use in the disclosure of Royer above because of their similar nature in producing similar products. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure above of Royer as to have included an enclosure as shown by Izod, as a substitution for the lack of enclosure above in Royer, as both are producing similar products and as such, the ordinary artisan would have had a reasonable expectation of success from incorporating either mode of removing liquid as in Royer or Izod.  
Royer further discloses a series of air knives (26) (par. 0030; Fig 1) which are considered to read upon the “means for mechanically retaining at least one liquid” as recited in claims 1, 4 and 6. 
Royer/Izod discloses the subject matter as described above, and further discloses (as in old claims 2 and 5) accumulating yarn on accumulator rolls (Izod, Fig. 1; element 45) within a furnace prior to a second pre-recovery enclosure (Izod. Element 51). It would have been obvious to one of ordinary skill in the art to have applied Izod’s techniques to Royer’s disclosure for the same reasons set forth above.
Regarding claims 3 and 6, Royer/Izod discloses the subject matter of claims 1 and 4 as above and further discloses the provided means for mechanically retaining as air knives (26) (Royer, par. 0030) are considered to be an equivalent here and perform the same function in substantially the same way. 
Regarding claims 7-9, Royer/Izod discloses the subject matter of claim 4, and further discloses a feed roller (33) (Izod, Fig. 1; Royer; Fig. 1 element 24), and a second pre-recovery enclosure (element 51) as in Izod above which would retain liquid particles as a collection device, and inherently would absorb some noise.
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. In the remarks and declaration under 1.132, Examiner has carefully considered the arguments presented and will address the points of contention in the order they appear. 
In response, Examiner points out that many of the argued features are not in the recited claims. On. p. 1-2 of the declaration, it is argued that the instant invention requires more retention of solvent than is shown in the prior art. However, the claim does not require a specific amount of solvent, it only requires a solvent be present and the claim also does not specifically require for a certain amount of yield. As such, this argument cannot be found persuasive as it is not commensurate in scope with the claimed invention.  
On p. 2, it is pointed out that any drawing machine can be used to fill this function “conceptually” and Examiner points out that the drawing machine shown in the references has the minimum required claimed features as to meet the claim as there is only a liquid medium required in the tank. As such, this argument is not found persuasive.   
Examiner also points out that there is no residence time requirement in the claims with respect to the accumulation step, the claim only requires that the yarn be accumulated on similar rolls. 
On p. 4-5 it is argued that the prior art isn’t at all similar to the claimed invention, but the claimed invention requires “at least one liquid” but does not preclude having a second liquid or solvent as in Izod. As such, this argument is not found persuasive. 
On p. 6, it is argued that the accumulation of yarn on “zig-zag” chambers is not enough to disclose what is claimed as Applicant asserts that there is no described function. However, the structural elements being shown here are virtually identical to the disclosed (and thus claimed) rolls and as such, this cannot be found persuasive as the prior art seems to match what is being claimed here. There is no requirement within the claim that the rollers serve to hold the material for any given specific amount of time. Accordingly, the arguments presented are not found persuasive and the rejections are maintained as outlined above as the disclosed structures/functions in the prior art reference appear to substantially match what is happening in the claims. If there is an identified difference here that is not in the claims, it needs to be placed into the claims in order to be given patentable weight.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742